Citation Nr: 1716424	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-37 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico, Columbia, South Carolina, and Montgomery, Alabama.  The Veteran's claims file is currently in the jurisdiction of the Montgomery, Alabama RO.

The matters were previously before the Board in May 2015, when they were remanded for additional development.  The appeal has now been returned to the Board for further appellate review.

In February 2015, the Veteran testified at a video conference hearing with a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing has been associated with the claims file.  In February 2017, the Veteran was notified that the Veterans Law Judge who presided over his February 2015 hearing was no longer employed at the Board and he was given the opportunity to elect to have another hearing.  In March 2017, the Veteran indicated that he did not wish to appear at another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Diabetes Mellitus

Regarding the Veteran's claim for an increased evaluation for his diabetes mellitus with erectile dysfunction, in accordance with the May 2015 Board remand directives, updated VA treatment records up to June 2015 were associated with the claims file.  June 2015 records note that the Veteran was to attend a diabetes management group for eight weeks.  As these records would relate to the current severity of the Veteran's diabetes, remand is required for updated VA treatment records.    

Additionally, the Veteran indicated in his March 2017 statement that his diabetes was "uncontrolled," and that he now has eye problems due to his diabetes.  While the Veteran was most recently examined in April 2016, there was no indication of visual symptoms related to the Veteran's diabetes.  As such, a new VA examination is necessary to ascertain the current severity of his diabetes mellitus with erectile dysfunction.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).      

Peripheral Neuropathy 

With regard to the Veteran's claim for increased ratings for left and right lower extremity peripheral neuropathy, the Veteran also indicated in his March 2017 statement that his "legs sometimes go out."  From the Veteran's statement it appears that he may be alleging a possible worsening of leg symptoms.  Therefore, a new VA examination to ascertain the current severity of the Veteran's left and right lower extremity peripheral neuropathy is needed.  Id.   

PTSD

As directed in the Board's May 2015 remand, the Veteran was afforded a VA Review PTSD examination in April 2016.  In the examination report, the examiner referenced VA treatment records from July and November 2015, concerning the Veteran's treatment for his PTSD.  While the examiner indicated that VA treatment records from the past 12 months were "essentially negative for reported PTSD symptoms," the examiner also stated that the records indicated that the Veteran was moderately impaired in his ability to engage in physical and sedentary employment due to PTSD.  However, as indicated above, the claims file only contains VA treatment records up to June 2015.  On remand, these missing VA treatment records must be obtained.      

TDIU

As to the claim for entitlement to a TDIU, the Board finds that the outcome of the Veteran's increased rating claims that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with those issues.  Id.  Therefore, the Board finds that the other matters being remanded must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all of the Veteran's VA treatment records from June 2015 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected diabetes mellitus with erectile dysfunction.  The electronic claims file must be made available to the examiner for review in conjunction with the examination. 

After examining the Veteran and completing any necessary testing, reviewing his pertinent medical history and any lay statements regarding observable symptomatology, the examiner must provide an accurate and fully descriptive assessment of the Veteran's diabetes mellitus with erectile dysfunction.   

All complications of the Veteran's diabetes mellitus must also be reported, including any visual complications, along with their symptoms.  The examiner must also comment on the effects of the Veteran's diabetes mellitus with erectile dysfunction along with its associated complications, on his occupational functioning and daily activities.

3.  After completing the development requested in item 1, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right and left lower extremity peripheral neuropathy.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.

After examining the Veteran and completing any necessary testing, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner must comment on the severity of the peripheral neuropathy of the right and left lower extremities.  The examiner is requested to identify the specific nerve(s) involved, and describe in detail all associated symptoms and associated impairments of function.  The examiner is then requested to opine as to whether the impairment found is equivalent to "mild," "moderate," or "severe" incomplete paralysis of the affected nerves (in the alternative, if found, the examiner should also indicate if complete paralysis is found).  The examiner is requested to address all symptoms when assigning a level of severity and support the conclusion with a discussion that the Board may rely upon in assigning a rating.

The examiner must also comment on the effects of the Veteran's left and right lower extremity peripheral neuropathy on his occupational functioning and daily activities.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




